ORDER
PER CURIAM.
Jermaine Burnett (Defendant) appeals from his judgment of conviction by a jury of attempted child molestation in the first degree. Section 564.011 RSMo 1994. The trial court sentenced Defendant, as a prior offender, to a seven-year term of imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).